                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

NICHOLAS L. GORDON                                                                PETITIONER
Reg #22167-076

v.                            Case No. 2:17-cv-00114-KGB/JTK

REVERTIS CAIN, et al.                                                          RESPONDENTS

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Jerome T. Kearney (Dkt. No. 10). No objections have been filed, and the time

to file objections has passed. After careful consideration, the Court concludes that the Proposed

Findings and Recommendations should be, and hereby are, approved and adopted in their entirety

as this Court’s findings in all respects (Id.). The Court therefore dismisses without prejudice

petitioner Nicholas Gordon’s petition for writ of habeas corpus (Dkt. No. 1). The requested relief

is denied.

       So ordered this the 11th day of July 2019.


                                                    ____________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
